        Case 9:19-cv-00160-DLC Document 10 Filed 04/30/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION




  JERRY POLLOCK as Personal
  Representative for the Estate of                 CV 19–160–M–DLC
  LAURIE CREASEY,

                       Plaintiff,                   ORDER

        vs.

  SAMSUNG ELECTRONICS
  AMERICA, INC.; VERIZON
  WIRELESS SERVICES; and
  WIRELESS ADVOCATES LLC,

                       Defendant.

      Before the Court is the Plaintiff’s Status Report and Motion to Amend

Caption. (Doc. 9.)

      IT IS ORDERED that the motion (Doc. 9) is GRANTED. The caption is

amended to reflect Jerry Pollock’s status as personal representative for the estate of

Laurie Creasey.

      IT IS FURTHER ORDERED that the stay entered on October 23, 2019 is

LIFTED. A preliminary pretrial conference will be set by separate order.




                                         -1-
 Case 9:19-cv-00160-DLC Document 10 Filed 04/30/20 Page 2 of 2




DATED this 30th day of April, 2020.




                               -2-
